Citation Nr: 0336605	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.     
By a July 1986 decision, the RO denied the veteran's original 
claim of service connection for a back disability.  The 
veteran was notified of the denial of the claim that same 
month, but did not appeal.  In March 1999, the RO again 
denied the claim.  The veteran was notified of the denial 
later in April 1999, but did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating action of the RO that 
declined to reopen the claim for service connection for a 
back disability on the basis that new and material evidence 
had not been presented.  The veteran filed a notice of 
disagreement (NOD) in February 2002.  A statement of the case 
(SOC) was issued in November 2002, and the veteran submitted 
a substantive appeal later that month.  

In response to the veteran's request, in January 2003, the 
Board notified him that a hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C., was scheduled for May 2003.  In 
February 2003, the veteran's attorney forwarded to the Board 
his letter to the National Personnel Records Center (NPRC) 
requesting the veteran's clinical and medical treatment 
records at three U.S. Army hospitals.  In May 2003, the 
veteran's attorney canceled the veteran's Board hearing, and 
requested an additional period to submit additional evidence.  
A VLJ subsequently granted a 60-day period, to July 8, 2003, 
for the submission of additional evidence.  Later in May 
2003, the veteran's attorney forwarded his requests for 
alternative service records and treatment records from the 
veteran's discharge through 1985 from the NPRC and a VA 
medical facility, respectively.  Also, in September 2003, the 
Board complied with the attorney's May 2003 Privacy Act 
request, forwarding copies of requested documents from the 
veteran's claims file.  To date, no additional documentary 
evidence has been received from either the veteran or his 
attorney.  

The Board's decision grating the veteran's petition to reopen 
the claim for service connection for a back disability is set 
forth below.  The claim for service connection for a back 
disability, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 1999 decision, the RO continued the denial of 
service connection for a back disability.  Although notified 
of that decision later in April 1999, the veteran did not 
initiate an appeal.

3.  New evidence added to the record since the March 1999 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disability.


CONCLUSION OF LAW

1.  The March 1999 denial of service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).

2.  Evidence added to the record since the March 1999 rating 
decision is new and material; thus, the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Nofity and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this appellant, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for a back disability, the Board finds 
that all notification and development action needed to fairly 
adjudicate this aspect of the claim has been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  




II.	Petition to Reopen the Claim for Service Connection

As indicated above, in a July 1986 decision, the RO denied 
service connection for residuals of a back injury.  Evidence 
considered at that time consisted primarily of VA medical 
records detailing medical treatment afforded to the veteran 
from the VA Medical Center (VAMC) in Martinsburg, West 
Virginia in October 1985.  It was noted that service medical 
records were unavailable.  Based on a review of the evidence, 
the RO concluded that no back disability shown in service. 
The veteran did not appeal the denial.

In a March 1999 decision, the RO again denied service 
connection for a back disability (claimed as residuals of a 
back injury).  Additional evidence then considered consisted 
of an August 1998 lay statement from a former service 
comrade, corroborating an in-service injury, and the report 
of a September 1998 VA examination culminating in a diagnosis 
of a then-current back disability.  Based on a review of such 
evidence, the RO found that, while the addition evidence 
demonstrated a current back disability (diagnosed as 
degenerative arthritis of the lumbar spine with 
radiculopathy), no medical evidence had been received to show 
service origin of the back condition.  The veteran was 
notified of that decision in April 1999, but did not appeal.  
That decision (like the July 1986 rating decision) is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in January 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the March 1999 
RO denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the March 1999 denial 
in this case includes treatment reports from a private 
physician, Neil P. O'Malley, M.D., pertaining to the 
veteran's back.  These reports refer to symptoms of the 
veteran's back disability, and include a statement from the 
physician that the veteran's symptoms, "within all medical 
certainty, are related to his back fracture" that occurred 
during service.      

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds that this evidence is "material" for 
purposes of reopening.  The record now includes an opinion 
indicating a relationship between current back disability and 
in-service injury; at the time of the March 1999 RO decision, 
there was no such evidence of record.  While Dr. O'Malley did 
not provide an evidentiary and/or medical basis for his 
opinion, the Board notes that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  Hence, the evidence is so significant that 
it must be considered to fairly decide the merits of the 
claim.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for a back 
disability are met.


ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for a back disability, to this 
extent only, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for a back injury is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as him 
being given adequate notice of the criteria for a grant of 
service connection, and the opportunity to present argument 
and evidence on the underlying question of service 
connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard, 4 Vet. App. at 394.  
The Board also finds that additional development of the 
evidence is warranted.  

A review of the claims file indicates that the complete 
service medical records pertaining to the veteran are 
unavailable, and that the National Personnel Records Center 
(NPRC) informed the RO in March 1986 that service medical 
records pertaining to the veteran were likely destroyed in a 
fire at that facility in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The record reflects, in a June 2003 letter from the NPRC to 
the veteran's attorney, that morning report records from 
during the veteran's service may be available from the NPRC.  
While some morning report records were already associated 
with the veteran's claims file in November 2001, there is no 
indication that these records are comprehensive.  Reasonable 
VA attempts to assist the veteran in obtaining any additional 
morning reports from during the veteran's service must be 
made, to ensure compliance with 38 C.F.R. §§  3.103 and 
3.159.   

The Board also notes that in this case, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the issue currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO's notice to 
the veteran must explain that the veteran has a full one-year 
period for response.  See 38 C.F.R. § 5103; Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  

Further, the Board finds an appropriate VA examination is 
needed to obtain a medical opinion-based on consideration of 
the veteran's documented medical history and assertions, and 
sound medical principles-as to the relationship, if any, 
between the in-service injury to which the veteran and his 
former service comrade have attested and current back 
disability.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, it 
is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the Board points out that the record reflects that 
the veteran has received treatment from the Martinsburg VAMC; 
however, only records from that facility dated from October 
1985, from November 1997 to January 1998, and from a 
September 1998 VA medical examination have been associated 
with the veteran's claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent records from the 
above-referenced (and any other) VA facility, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The Supplemental SOC 
(SSOC) that explains the bases for the RO's determination 
must include citation to the pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003).  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.	The RO should request that the 
Martinsburg VAMC furnish all outstanding 
records of evaluation and/or treatment of 
the veteran's back that have not 
previously been provided.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should also obtain any 
additional morning report records 
available from the NPRC, as referred to 
in the June 2003 letter from the NPRC to 
the veteran's attorney.  If any of the 
requested statements or records are not 
available, or the search for them 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  All statements and/or 
records received should be associated 
with the claims file.

3.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested but not yet received) and 
specific notice as to the type of 
evidence necessary to the veteran's 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).   

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA medical examination to determine the 
current nature and likely etiology of the 
veteran's back disability.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination of the veteran 
and review of the record, the examiner 
shoulder offer an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's current 
back disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's service, specifically, the 
injury to which the veteran and his 
former service comrade has attested.  In 
rendering the requested opinion, the 
examiner should specifically address Dr. 
O'Malley's opinion of as to the 
relationship between a "fracture" in 
service and current back symptoms. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a back disability in light 
of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003) and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a attorney, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
attorney before filing such a motion. See discussion on representation 
below. Remember, the Board places no time limit on filing a CUE review 
motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited attorney of a recognized 
service organization may represent you free of charge.  VA approves these 
organizations to help veterans, service members, and dependents prepare 
their claims and present them to VA. An accredited attorney works for the 
service organization and knows how to prepare and present claims. You can 
find a listing of these organizations on the Internet at: www.va.gov/vso.  
You can also choose to be represented by a private attorney or by an 
"agent." (An agent is a person who is not a lawyer, but is specially 
accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



